Case 3:21-mc-80107-LB Document 3-8 Filed 04/30/21 Page 1 of 2




                  EXHIBIT 8
            Case 3:21-mc-80107-LB Document 3-8 Filed 04/30/21 Page 2 of 2
                                                                               Ocean Network Express Pte. Ltd.
                                                                                                7 Straits View
                                                                                #16-01 Marina One East Tower
                                                                                            Singapore 018936
                                                                                    Co. Reg. No. 201708450C



                                                                                      December 3, 2020

Dear Valued ONE Customer,

                                    FP2: MV ONE APUS 006E/W


As per our Customer Advisory dated December 1, 2020, MV ONE Apus suffered collapsed
containers due to severe weather conditions.

The vessel was on passage from Yantian, China to Long Beach when it encountered a violent
storm cell producing gale-force winds and large swells which caused the ONE Apus to roll
heavily resulting in the dislodging of the lost containers.

Further to report that the ship is now proceeding in a westerly direction towards Japan with
plans to seek a suitable port in Asia to right unstable containers, assess any damages and
determine the exact numbers of containers lost after encountering severe weather on the
night of Monday, November 30 2020.

Early investigations onboard the ONE Apus have determined that the impacted container
bays remain unsafe for close-quarter inspections; however, it is estimated that the number of
lost or damaged units could exceed 1,900. Meanwhile from visual inspection, we expect the
containers in cargo hold to be intact.

Our focus remains on getting the ship to a safe port to ensure the ongoing safety of the crew,
the vessel and the cargo on board.

This is only the interim report of the progress and more information will be provided as it
becomes available.

We regret the inconvenience caused and thank you for your understanding in this regard.
Should you have any questions or concerns, please contact your sales account
representative for additional information.

Sincerely,
Ocean Network Express Pte. Ltd.

For the avoidance of doubt, this Customer Advisory has been provided without prejudice and for informational
purposes only, non-conclusive and subject to change.
